DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 3/2/21 has been considered by the examiner.
Specification
 	The title is objected to for lacking sufficient detail. A title such as the following is recommended:
 	Composite Switching Device with Switching Device and Diode in Parallel.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1-4, 8-12 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Ueta (US 2019/0068077).
 	With respect to claim 1, Ueta discloses a composite switching circuit, comprising: a plurality of first semiconductor devices (Fig. 1 D1-D3, D2-D4) connected in series; and at least one second semiconductor device (Fig. 1 M1-M4), each connected in parallel to one of the plurality of first semiconductor devices, wherein the composite switching circuit is electrically coupled to an input source (Fig. 1 10), and wherein the second semiconductor device is turned off (Fig. 10 STOP SIGNAL S3 Hi) during a preset period (Fig. 10 t3-t5) to transfer (Fig. 12 transfers from M2,M3 to D2,D3) a current flowing through the second semiconductor (Fig. 4 M2,M3 ON) device to the first semiconductor device (Fig. 12 M2,M4 OFF, D2,D3 ON) connected in parallel to the second semiconductor device (Fig. 8 ENERGIZING PATH).  	With respect to claim 2, Ueta discloses the composite switching circuit of claim 1, wherein the second semiconductor device is a power semiconductor switching device having a body diode (Fig. 1 M1-M4 body diodes), and a turn-on voltage drop of the body diode is larger (Fig. 8 ENERGIZING PATH) than that of the first semiconductor device connected in parallel to the second semiconductor device (Fig. 8 current transfers to first switching device because the voltage drop is lower than that of the body diode).  	With respect to claim 3, Ueta discloses the composite switching circuit of claim 1, wherein the composite switching circuit is applied to a bridge rectifier circuit (Fig. 1 30).  	With respect to claim 4, Ueta discloses the composite switching circuit of claim 1, wherein the second semiconductor device is selected from a MOSFET (paragraph 29), a GaN FET and a SiC MOSFET.  	With respect to claim 8, Ueta discloses the composite switching circuit of claim 1, wherein when the input source is a DC voltage or a DC current (when a DC source is applied, will switch as shown in Fig. 8 over ½ cycle), the second semiconductor device is turned off (Fig. 8 ENERGIZING PATH when Ic < Ith) during the preset period (Fig. 8 STOP SIGNAL S3 low) to transfer the current flowing through the second semiconductor device (Fig. 8 M1) to the first semiconductor device (Fig. 8 D1) connected in parallel to the second semiconductor device.  	With respect to claim 9, Ueta discloses a composite switching circuit, comprising: even first semiconductor devices (Fig. 1 D1-D4), every two (Fig. 1 D1-D3, D2-D4) of the first semiconductor devices are connected in series to form a bridge arm; and a plurality of second semiconductor devices (Fig. 1 M1-M4), each connected in parallel to one of the first semiconductor devices, wherein a plurality of bridge arms (Fig. 1 31A, 31B) are connected in parallel and electrically coupled to an input source (Fig. 1 10), wherein at least part of the second semiconductor devices are turned off (Fig. 10 M1-M4 off t3-t5) during a preset period (Fig. 10 STOP SIGNAL S3) to transfer a current flowing through the second semiconductor devices (Fig. 8 ENEGRIZING PATH M1) to the first semiconductor devices (Fig. 8 ENERGIZING PATH D1) connected in parallel to the second semiconductor devices in turned-off state. 
 	With respect to claims 10-12 and 16, Ueta discloses the composite switching circuit as set forth above, see claims 1-4 and 8, respectively, for additional details.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta (US 2019/0068077) in view of Kitane (JP 2018/148125).
 	With respect to claim 5, Ueta discloses the composite switching circuit of claim 1 as set forth above, and remains silent as to the heat dissipation.
 	Kitane discloses wherein at least one of the first semiconductor devices (Fig. 6 131) and the at least one second semiconductor device (Fig. 6 171) are thermally coupled to different heat dissipation substrates (Fig. 6 132,171a), or thermally coupled to different positions of a same heat dissipation substrate (Fig. 6 200). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein at least one of the first semiconductor devices and the at least one second semiconductor device are thermally coupled to different heat dissipation substrates, or thermally coupled to different positions of a same heat dissipation substrate, in order to cool the composite switching device. 
 	With respect to claim 6, Ueta in view of Kitane make obvious the composite switching circuit of claim 5, wherein the heat dissipation substrate is a radiator (Fig. 6 200). 
 	With respect to claims 13-14, Ueta in view of Kitane make obvious the composite switching circuit as set forth above. See claims 5-6, respectively, for additional details.

 	Claim(s) 5, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta (US 2019/0068077) in view of Khazaka (FR 3103317).
 	With respect to claim 5, Ueta discloses the composite switching circuit of claim 1 as set forth above, and remains silent as to the heat dissipation.
 	Khazaka discloses wherein at least one of the first semiconductor devices (Fig. 4G 18) and the at least one second semiconductor device (Fig. 4G 18) are thermally coupled to different heat dissipation substrates (Fig. 3A 16a,16b), or thermally coupled to different positions of a same heat dissipation substrate. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein at least one of the first semiconductor devices and the at least one second semiconductor device are thermally coupled to different heat dissipation substrates, or thermally coupled to different positions of a same heat dissipation substrate, in order to remove heat from the composite switching device. 
 	With respect to claim 7, Ueta in view of Khazaka make obvious the composite switching circuit of claim 5, wherein the heat dissipation substrate is a thermally conductive pad (Fig. 3A 16a,16b).  	With respect to claims 13 and 15, Ueta in view of Khazaka make obvious the composite switching circuit as set forth above. See claims 5 and 7, respectively, for additional details.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laven (US 2017/0338815), Yamada (US 2017/0302169), Jin (US 2013/0257390) and Spitz (DE 102010063041) disclose composite switches having a parallel diode and switching device.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839